In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00011-CR
     ___________________________

    FERNANDO ZAMORA, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 1432653D


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant Fernando Zamora attempts to appeal the trial court’s alleged denial

of his request for a free copy of the appellate record to prepare a postconviction writ

of habeas corpus. On July 12, 2018, we issued our opinion and judgment in Zamora’s

direct appeal affirming his conviction. See Zamora v. State, No. 02-17-00240-CR, 2018

WL 3385523, at *1 (Tex. App.—Fort Worth July 12, 2018, pet. ref’d) (mem. op., not

designated for publication).    The Court of Criminal Appeals refused Zamora’s

petition for discretionary review, and we issued our mandate on June 17, 2020.

Zamora filed the notice of appeal at issue on January 26, 2021.

      On January 28, 2021, we notified Zamora that we questioned our jurisdiction

over his attempted appeal because the trial court had not entered an appealable order.

See Tex. R. App. P. 26.2(a)(1); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort

Worth 1996, no pet.) (per curiam); see also Self v. State, 122 S.W.3d 294, 294–95 (Tex.

App.—Eastland 2003, no pet.) (holding appellate court has no jurisdiction over appeal

from trial court’s order denying request for a copy of appellate record unless order is

entered in conjunction with appeal over which court has jurisdiction). We informed

Zamora that unless he filed a response showing grounds to continue his appeal, we

could dismiss it. See Tex. R. App. P. 44.3. Zamora did not respond. Accordingly, we

dismiss his appeal from want of jurisdiction. See Tex. R. App. P. 43.2(f); Franklin v.

State, No. 02-19-00340-CR, 2019 WL 5996994, at *1 (Tex. App.—Fort Worth

Nov. 14, 2019, no pet.) (mem. op., not designated for publication).

                                          2
                               /s/ Brian Walker

                               Brian Walker
                               Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 4, 2021




                           3